Citation Nr: 1821141	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-31 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for bilateral hearing loss, including as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for tinnitus, including as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for a neurological disorder, claimed as either multiple sclerosis or spinocerebellar degeneration.

6.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension.

7.  Entitlement to service connection for left shoulder arthritis.

8.  Entitlement to service connection for right hip arthritis.

9.  Entitlement to service connection for a bilateral eye condition as secondary to hypertension and/or diabetes mellitus.

10.  Entitlement to an effective date earlier than December 17, 2014, for the grant of special monthly compensation (SMC) based on loss of use of creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned at a Board hearing held at the RO in August 2017.  The claims file contains a transcript of the hearing.

The RO characterized the bilateral hearing loss claim as a claim to reopen.  Indeed, a November 2009 rating decision denied the claim.  The Board finds that the decision never became final.  The Veteran discussed his hearing loss in November 2009 correspondence subsequent to the rating decision.  In response, the RO sent the Veteran a December 2009 letter informing him:  "The appeal period for that decision has expired and the decision is now final."  In fact, the Veteran had one year from the November 2009 rating decision to file a notice of disagreement (NOD).  38 C.F.R. § 20.1103.  The Veteran then filed a March 2010 Statement discussing an alternate theory for his hearing loss:  "My hearing loss has always been present but when I was diagnosed with diabetes my hearing and tinnitus became worse."  Given the erroneous notice provided to the Veteran and his submission of argument expressing disagreement with the November 2009 denial, the Board finds he timely appealed the November 2009 rating decision.  Therefore, it is the original denial that is on appeal, rather than a claim to reopen.

The hearing loss and tinnitus claims have been restated to also include the theory of entitlement on a secondary basis.

The issue of entitlement to service connection for PTSD has been recharacterized more broadly in light of Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009), and the diagnoses of various acquired psychiatric disorders in the medical records.

The issue(s) of entitlement to service connection for PTSD, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2009 decision, the Board denied service connection for PTSD.  The Veteran did not appeal that determination.

2.  Evidence received since the March 2009 Board decision is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the Veteran's now-expanded claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.

3.  At his August 2017 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his appeal with respect to his claims of entitlement to service connection for a neurological disorder, left shoulder arthritis, right hip arthritis, and a bilateral eye condition, his request to reopen a claim of entitlement to service connection for hypertension,  and his claim of entitlement to an earlier effective date for SMC based on loss of creative organ (i.e., Issues Nos. 5 through 10 above).


CONCLUSIONS OF LAW

1.  The March 2009 Board decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2017).

2.  The criteria for reopening the claim of service connection for an acquired psychiatric disorder to include PTSD have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for withdrawal of an appeal with respect to the Veteran's claim of entitlement to service connection for a neurological disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal with respect to the Veteran's request to reopen a claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of an appeal with respect to the Veteran's claim of entitlement to service connection for left shoulder arthritis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of an appeal with respect to the Veteran's claim of entitlement to service connection for right hip arthritis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of an appeal with respect to the Veteran's claim of entitlement to service connection for a bilateral eye condition have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of an appeal with respect to the Veteran's claim of entitlement to entitlement to an earlier effective date for SMC based on loss of creative organ have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I.  New and Material Evidence:  PTSD

The Veteran first claimed entitlement to service connection for PTSD in June 2004.  The RO initially denied the claim in a September 2005 rating decision and the Veteran appealed.  In a March 2009 decision, the Board denied the claim.  The Veteran did not appeal that Board decision, so it became final.  38 C.F.R. §§ 20.1100, 20.1104 (2017).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The record now contains additional allegations by the Veteran and, more importantly, multiple VA medical reports which contain diagnoses of PTSD, among other conditions.  See, e.g., November 2013 VA Mental Health Note (diagnoses of major depressive disorder, mild cognitive impairment, and PTSD); September 2013 VA Geriatric Psychiatry Note (same); February 2013 VA Geriatric Psychiatry Note (same and discussing possible nexus with military service); October 2012 VA Geriatric Psychiatry Note (diagnoses of major depressive disorder and mild cognitive impairment, but not PTSD).

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim, to include warranting a new examination to determine a medical nexus.  In making this determination, the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade.  The claim of entitlement to service connection for an acquired psychiatric disorder (to include PTSD) is reopened.  The claim must, however, be remanded for development.

II.  Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

At his August 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated on the record that he desired to withdraw his appeal with respect to his claims of entitlement to service connection a neurological disorder, left shoulder arthritis, right hip arthritis, and a bilateral eye condition, his request to reopen a claim of entitlement to service connection for hypertension,  and his claim of entitlement to an earlier effective date for SMC based on loss of creative organ (i.e., Issues Nos. 5 through 10 above).  The Board finds that the Veteran's statements at the August 2017 Board hearing expressed a clear intent to withdraw his appeal of the specified issues.  The request to withdraw satisfies the procedural requirements of 38 C.F.R. § 20.204(b).  

The Board concludes that no allegations of errors of fact or law remain for appellate consideration with respect to the issues the Veteran withdrew at his August 2014 Board hearing.  Accordingly, the Board does not have jurisdiction to review the merits of those claims, and the appeal with respect to those issues is dismissed.

III.  Duties to Notify and Assist

The Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the Board needs to discuss VA's compliance with the duties to notify and assist.

Finally, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.


ORDER

The claim to service connection for PTSD is reopened, and the appeal is granted to that extent.   

Entitlement to service connection for a neurological disorder, claimed as either multiple sclerosis or spinocerebellar degeneration, is dismissed.

The request to reopen a claim of entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for left shoulder arthritis is dismissed.

Entitlement to service connection for right hip arthritis is dismissed.

Entitlement to service connection for a bilateral eye condition as secondary to hypertension and/or diabetes mellitus is dismissed.

Entitlement to an effective date earlier than December 17, 2014, for the grant of SMC based on loss of use of creative organ is dismissed.
REMAND

The Veteran claims that his current acquired psychiatric disorder is related to an in-service event or injury.  The evidence establishes current diagnoses of acquired psychiatric disorders and a possible nexus with military service.  See, e.g., February 2013 VA Geriatric Psychiatry Note (diagnosing major depressive disorder, mild cognitive impairment, and PTSD and noting:  "Had post  traumatic stress symptoms following military but these symptoms subsided after several years").   While VA provided an examination in November 2010 which did not result in a diagnosis of PTSD, later medical records indicate a change or progression such that the Veteran has been diagnosed with PTSD.  Therefore, the record warrants a new examination and an opinion regarding a potential link between the Veteran's current acquired psychiatric disorder and his military service.  The evidence is sufficient to indicate a possible association.  VA has a duty to provide her with an examination and obtain a medical opinion regarding the possible association.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).

With respect to hearing loss and tinnitus, the Veteran had an audio examination in October 2009 which resulted in a negative nexus opinion.  The rationale for the opinion was that his entry and discharge examinations were normal.  This rationale is inadequate.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding negative nexus opinion may not be based solely on "normal" discharge examination").  Moreover, the Veteran has since been service connected for diabetes mellitus and has raised the issue of whether his hearing loss and/or tinnitus has been caused by or aggravated by his diabetes. See March 2010 Statement in Support of Claim; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (holding that an opinion obtained regarding secondary service connection must address both causation and aggravation of the nonservice-connected condition); 38 C.F.R. § 3.310.   The Veteran's theory is sufficiently plausible that an opinion on secondary causation is warranted.  In addition, the Veteran has alleged that his hearing loss has worsened since the last VA examination, so a new examination in addition to an opinion is warranted as any recent worsening might provide relevant evidence with respect to the secondary causation theory.

Accordingly, the case is REMANDED for the following action:

1. Obtain an outstanding VA treatment records from the Central California Health Care System dated from August 2017 to the present.

2.  Only after obtaining the VA medical records and any other development deemed necessary, schedule the Veteran for a VA examination to address the nature, symptoms, and etiology of the Veteran's acquired psychiatric disability.  The entire claims file should be reviewed by the examiner.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

* For each diagnosed psychiatric disability, including previously diagnosed PTSD and MDD, is it at least as likely as not (50 percent probability or greater) that the acquired psychiatric disability was incurred in or otherwise related to the Veteran's military service?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Only after obtaining the VA medical records and any other development deemed necessary, schedule the Veteran for a VA examination to address the nature, symptoms, and etiology of the Veteran's bilateral hearing loss and tinnitus.  The entire claims file should be reviewed by the examiner.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

Bilateral Hearing Loss

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was incurred in or otherwise related to the Veteran's military service?

b.  If the answer to (a) is negative, is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss has been caused by his service-connected diabetes mellitus?

c.  If the answer to (b) is negative, is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss has been aggravated by his service-connected diabetes mellitus?

Tinnitus

d.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was incurred in or otherwise related to the Veteran's military service?

e.  If the answer to (d) is negative, is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus has been caused by his service-connected diabetes mellitus?

f.  If the answer to (e) is negative, is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus has been aggravated by his service-connected diabetes mellitus?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  After completing any additional development deemed necessary, readjudicate the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder (to include PTSD), for bilateral hearing loss (to include as secondary to service-connected diabetes mellitus), and for tinnitus (to include as secondary to service-connected diabetes mellitus).  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


